

116 S4870 IS: To rename the Saint Lawrence Seaway Development Corporation the Great Lakes St. Lawrence Seaway Development Corporation.
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4870IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Mr. Brown (for himself, Mr. Portman, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo rename the Saint Lawrence Seaway Development Corporation the Great Lakes St. Lawrence Seaway Development Corporation.1.Great Lakes St. Lawrence Seaway Development Corporation(a)Renaming the Saint Lawrence Seaway Development CorporationThe Act of May 13, 1954 (33 U.S.C. 981 et seq.) is amended—(1)in section 1 (33 U.S.C. 981), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and(2)in section 2(b) (33 U.S.C. 982(b)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation.(b)ReferencesAny reference to the Saint Lawrence Seaway Development Corporation in any law, regulation, document, record, Executive order, or other paper of the United States shall be deemed to be a reference to the Great Lakes St. Lawrence Seaway Development Corporation.(c)Technical and Conforming amendments(1)Title 5Section 5315 of title 5, United States Code, is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation.(2)Title 18Section 2282B of title 18, United States Code, is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation.(3)Internal Revenue CodeSection 9505(a)(2) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(a)(2)) is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation.(4)Title 31Section 9101(3)(K) of title 31, United States Code, is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation.(5)Water Resources Development Act of 1986The Water Resources Development Act of 1986 (33 U.S.C. 2211 et seq.) is amended—(A)in section 206 (33 U.S.C. 2234), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation;(B)in section 210(a)(1) (33 U.S.C. 2238(a)(1)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation;(C)in section 214(2)(B) (33 U.S.C. 2241(2)(B)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and(D)in section 1132(b) (33 U.S.C. 2309(b)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation each place it appears.(6)Title 46Title 46, United States Code, is amended—(A)in section 2109, by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation;(B)in section 8103(g), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation;(C)in section 8503(c), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation;(D)in section 55112(a)(3), by striking St. Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation;(E)in section 55331(3), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and(F)in section 70032, by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation each place it appears.(7)Title 49(A)In generalTitle 49, United States Code, is amended—(i)in section 110—(I)in the heading, by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and(II)in subsection (a), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and(ii)in section 6314(c)(2)(G), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation.(B)Table of sectionsThe table of sections for chapter 1 of subtitle I of title 49, United States Code, is amended by amending the item relating to section 110 to read as follows:110. Great Lakes St. Lawrence Seaway Development Corporation..